Citation Nr: 9919635	
Decision Date: 07/19/99    Archive Date: 07/28/99

DOCKET NO.  96-08 696	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for left ear hearing 
loss.

2.  Entitlement to a compensable disability rating for 
service-connected right ear hearing loss.


REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs


ATTORNEY FOR THE BOARD

M. A. Herman, Associate Counsel



INTRODUCTION

The veteran had active military service from February 1990 to 
February 1995.  This appeal arises from an August 1995 rating 
decision of the Washington, DC, regional office (RO) which 
denied service connection for left ear hearing loss, and 
assigned a noncompensable disability rating for right ear 
hearing loss, after granting service connection for the same.  


FINDINGS OF FACT

1.  On ear and audiological evaluations conducted inservice 
and within a one (1) year period following discharge, the 
veteran's left ear was normal.

2.  There is no competent medical evidence linking the 
veteran's current left ear hearing loss with any injury or 
noise exposure in service.

3.  The veteran's claim for service connection for left ear 
hearing loss is not plausible.

4.  Upon his most recent audiological examination conducted 
in February 1999, the veteran's right ear hearing loss was 
manifested by an average pure tone threshold at 1,000; 2,000; 
3,000; and 4,000 hertz of 29 decibels, and speech 
discrimination ability was 96 percent.  

5.  Service connection has not been granted for a hearing 
loss of the left ear, and the veteran does not have total 
deafness in both ears.


CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for left 
ear hearing loss is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).

2.  The veteran has stated a well-grounded claim for an 
increased evaluation for service-connected hearing loss of 
the right ear, and the Department has satisfied the duty to 
assist.  38 U.S.C.A. §§ 1155, 5107(a), 7104 (West 1991 & 
Supp. 1999); 38 C.F.R. § 3.159 (1998).  

3.  The criteria for a compensable evaluation for the 
service-connected right ear hearing loss have not been met.  
38 U.S.C.A. §§ 1155, 1160, 5107(b), 7104 
(West 1991 & Supp. 1999); 38 C.F.R. §§ 3.321, 3.383(b), 4.1, 
4.2, 4.10, 4.85 including Diagnostic Code 6100 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The veteran's enlistment examination is not of record.  In 
March 1993, the veteran underwent an audiological evaluation 
due to his routine exposure to hazardous noise.  Pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
10
15
10
LEFT
20
5
10
15
10

On a Report of Medical Examination pending discharge, the 
veteran's ears and eardrums were noted to be normal.  He 
denied any history of hearing loss.  However, on audiological 
evaluation, pure tone thresholds, in decibels, were as 
follows:






HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
10
35
45
LEFT
10
5
5
10
5

Similar results were obtained from an audiological evaluation 
conducted the next day.  Due to the fact that a threshold 
shift of more than 20 decibels had been demonstrated, a 
follow up evaluation was conducted one (1) week later.  The 
examination was conducted with the veteran having spent at 
least 15 hours noise free.  Pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
10
40
45
LEFT
20
10
5
15
0

As hearing loss in the veteran's right ear continued to be 
measured, another audiometric evaluation was conducted in 
December 1994.  This time, the examination was performed 
after the veteran had been noise free for at least 40 hours.  
Pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
10
35
45
LEFT
10
5
5
10
5

The assessment was normal left ear hearing and mild to 
moderate high frequency sensorineural right ear hearing loss.  
The veteran was noted to have essentially normal middle ear 
function in both ears.  He had excellent word recognition 
bilaterally.  He was cleared for discharge.

In March 1995, the veteran filed a claim for service 
connection for hearing loss.

The veteran was afforded a VA audiological examination in May 
1995.  He gave a history of exposure to combat equipment and 
artillery noise.  He complained of a mild, constant tinnitus 
in his right ear.  On the authorized audiological evaluation, 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
10
35
40
LEFT
5
0
5
5
0

Speech audiometry revealed speech recognition ability of 100 
percent in the right ear and of 96 percent in the left ear.  
The examiner's impression was that the veteran had hearing 
within normal limits in the left ear, and a mild high 
frequency sensorineural hearing loss in the right ear.

By a rating action dated in August 1995, service connection 
for right ear hearing loss was granted.  A noncompensable 
disability evaluation was assigned.  Service connection for 
left ear hearing loss was denied.  The RO found that there 
was no inservice or post-service medical evidence that 
established that the veteran suffered from a left ear hearing 
loss for VA purposes.

Medical records from the Durham VA Medical Center (VAMC) 
dated from February 1995 to June 1997 were associated with 
the claims folder.  Those records show that the veteran 
received evaluations and treatment for, but not limited to, a 
psychiatric disorder and hearing loss.  In June 1997, the 
veteran was afforded an audiological evaluation.  Pure tone 
thresholds, in decibels, were as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
35
15
20
40
55
LEFT
20
10
5
15
5

Speech audiometry revealed speech recognition ability of 90 
percent in the right ear and of 96 percent in the left ear.

In December 1997, the veteran was afforded another VA 
audiological examination.  He stated that his hearing was 
normal at the time of his enlistment.  He said his hearing 
was evaluated on a regular basis inservice, and that a 
hearing loss was measured on his 1994 hearing evaluation.  He 
indicated that he received hearing aids in June 1997 through 
the Durham VAMC.  The veteran denied a history of any ear 
drainage, ear infections, or ear surgery.  He reported that 
he had been exposed to a significant amount of noise while on 
active service in the Army.  He stated that he worked for the 
Engineering Corp with heavy equipment, and that he was also 
exposed to M16 weapon fire while qualifying on the range.  He 
added that he was also exposed to noise during the Gulf War, 
particularly from aircraft.  On the authorized audiological 
evaluation, pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
15
40
50
LEFT
0
5
5
15
10

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and of 92 in the left ear.  The 
examiner determined that the veteran's right ear hearing 
acuity was within normal limits through 2000 HZ sloping to a 
mild sensorineural hearing loss at 3000 - 4000 Hz.  In the 
left ear, hearing acuity was within normal limits at all test 
frequencies.  Word recognition scores were observed to have 
been good bilaterally without evidence of rollover.

Additional medical records from the Durham VAMC dated from 
February 1997 to September 1998 show that the veteran 
continued to receive treatment for a psychiatric disorder, 
substance abuse, and low back pain.  There were no additional 
findings pertaining to hearing loss of either ear.

Service connection for left ear hearing loss was denied in 
February 1999.  While the December 1997 VA audiological 
examination revealed normal puretone thresholds in the left 
ear, the RO concluded that the 92 percent speech 
discrimination score provided sufficient evidence of left ear 
hearing loss.  The RO determined, however, that findings 
pertaining to the left ear showed hearing inservice and prior 
to the December 1997 evaluation to be normal.  In that 
regard, the RO held that there was no evidence that the 
veteran's current left ear hearing loss was etiological 
related to his military service.  The noncompensable 
disability rating assigned to the veteran's right ear hearing 
loss was continued.  The veteran was furnished a supplemental 
statement of the case in February 1999.

II.  Analysis

A.  Service Connection

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated by service.  38 U.S.C.A. § 1110, 1131 (West 1991); 
38 C.F.R. § 3.303(a) (1998).  Where a veteran served 90 days 
or more during a period of war and an organic disease of the 
nervous system (sensorineural hearing loss) becomes manifest 
to a degree of 10 percent within 1 year from date of 
termination of such service, such disease shall be presumed 
to have been incurred in service, even though there is no 
evidence of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. § 1101, 1112, 1113, 1137 (West 1991 & 
Supp. 1999); 38 C.F.R. § 3.307, 3.309 (1998).  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (1998).

For the purpose of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater, or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (1998).

A person who submits a claim for benefits under a law 
administered by the Secretary shall have the burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that the claim is well grounded.  
The Secretary shall assist such a claimant in developing the 
facts pertaining to the claim.  38 U.S.C.A. § 5107(a).  The 
issue before the Board is whether the appellant has presented 
evidence of a well-grounded claim.  If not, the appeal must 
fail, because the Board has no jurisdiction to adjudicate the 
claim.  Boeck v. Brown, 
6 Vet. App. 14, 17 (1993).

A well-grounded claim is a plausible claim, one which is 
meritorious on its own or capable of substantiation.  Such a 
claim need not be conclusive but only possible to satisfy the 
initial burden of proof of 38 U.S.C.A. § 5107 (a).  Murphy v. 
Derwinski, 1 Vet. App. 78, 81.  However, to be well grounded, 
a claim need not be conclusive but must be accompanied by 
evidence that suggests more than a purely speculative basis 
for granting entitlement to the requested benefits.  Dixon v. 
Derwinski, 
3 Vet. App. 261, 262-263 (1992).  Evidentiary assertions 
accompanying a claim for VA benefits must be accepted as true 
for purposes of determining whether the claim is well 
grounded, unless the evidentiary assertion is inherently 
incredible or the fact asserted is beyond the competence of 
the person making the assertion.  Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  When the question involved does not 
lie within the range of common experience or common 
knowledge, but requires special experience or special 
knowledge, then the opinions of witnesses skilled in that 
particular science to which the question relates are 
required.  Questions of medical diagnosis or causation 
require such expertise.  A claimant would not meet this 
burden merely by presenting lay testimony, because lay 
persons are not competent to offer medical opinions.  Id. at 
495.  

A claim for service connection requires three elements to be 
well grounded.  There must be competent evidence of a current 
disability (a medical diagnosis); incurrence or aggravation 
of a disease or injury in service (lay or medical evidence); 
and a nexus between the in service injury or disease and the 
current disability (medical evidence).  The third element may 
be established by the use of statutory presumptions.  See 
Caluza v. Brown, 7 Vet.App. 498, 507 (1995).

In the alternative, the chronicity provisions of 38 C.F.R. § 
3.303(b) are applicable where evidence, regardless of its 
date, shows that a veteran had a chronic condition in 
service, or during an applicable presumptive period, and 
still has such condition.  Such evidence must be medical 
unless it relates to a condition as to which under case law 
of the U.S. Court of Appeals for Veterans Claims (Court), lay 
observation is competent.  If chronicity is not applicable, a 
claim may still be well grounded on the basis of 38 C.F.R. 
§3.303(b) if the condition is noted during service or during 
an applicable presumptive period, and if competent evidence, 
either medical or lay, depending on the circumstances, 
relates the present condition to that symptomatology.  Savage 
v. Gober, 10 Vet. App. 488 (1997).

Here, there is no medical evidence to establish a causal link 
between the veteran's in service noise exposure and his 
current left ear hearing loss.  The veteran has not offered 
any medical opinion that attributes his current left ear 
hearing loss to any acoustic trauma that occurred during his 
military service.  The veteran's opinion that his in service 
exposure to noise caused this hearing loss does not meet the 
designated standard.  As indicated in Espiritu v. Derwinski, 
questions of medical diagnosis or causation require the 
expertise of a medical professional.  Moreover, the Board 
notes that the veteran's service medical records contain no 
findings of complaints, treatment, or diagnosis of left ear 
hearing loss.  In other words, there is no evidence that the 
veteran had a chronic hearing loss disability of the left ear 
in service.

Even if the evidence fails to demonstrate the applicability 
of the chronicity provision of § 3.303(b), a VA claimant may 
still obtain the benefit of § 3.303(b) by providing evidence 
of continuity of symptomatology.  Evidence of continuity is 
determined by symptoms not treatment.  Since a lay person 
would not be competent to determine the existence of a 
hearing loss for VA purposes, medical evidence is required to 
demonstrate a relationship between the veteran's current 
hearing loss and any symptoms that existed post-service.  See 
Grottveit v. Brown, 
5 Vet. App. 91 (1993); Layno v. Brown, 6 Vet. App. 465 
(1994).  No such medical evidence has been submitted in this 
case.

The Board notes that the veteran has reported that he was 
exposed to noise during the Gulf War, and that his current 
left ear hearing loss is, in part, etiologically related to 
that acoustic trauma.  In the case of any veteran who engaged 
in combat with the enemy in active service, satisfactory lay 
or other evidence that an injury or disease was incurred or 
aggravated in combat will be accepted as sufficient proof of 
service connection if the evidence is consistent with the 
circumstances, conditions or hardships of such service even 
though there is no official record of such incurrence or 
aggravation in such service.  38 U.S.C.A. § 1154(b) (West 
1991); 
38 C.F.R. § 3.304(d) (1998).  

However, 38 U.S.C.A. § 1154(b) and 38 C.F.R. § 3.304(d) do 
not obviate the medical nexus requirement for setting forth a 
well-grounded claim; rather the first sentence of section 
1154(b) relates only to incurrence - that is, what happened 
[in service]".  See Clyburn v. West, 12 Vet. App. 296 
(1999).  These provisions do not establish service connection 
for a combat veteran.  Rather, they relax the evidentiary 
requirements for determining what happened in service.  The 
veteran must still establish that his claim is well-grounded 
by medical evidence showing a nexus between a current 
disability and service.  See Caluza v. Brown.  Again, the 
veteran has failed to submit medical evidence that 
establishes an etiological relationship between his current 
hearing loss of the left ear and his exposure to acoustic 
trauma in service.

B.  Increased Evaluation

The veteran's right ear hearing loss has been rated 
noncompensable pursuant to Diagnostic Code 6100, hearing 
impairment.  In this regard, the Board notes that, during the 
pendency of this appeal, VA issued new regulations for 
evaluating diseases of the ears and other sense organs, 
effective June 10, 1999.  62 Fed. Reg. 25,202-25,210 (May 11, 
1999).  The Court has held that, where laws or regulations 
change after a claim has been filed or reopened and before 
administrative or judicial process has been concluded, the 
version most favorable to the veteran applies, unless 
Congress provided otherwise or permitted the Secretary of 
Veterans Affairs to provide otherwise and the Secretary has 
done so.  Karnas v. Derwinski, 
1 Vet. App. 308 (1991); see also Fischer v. West, 11 Vet. 
App. 121 (1998).

The regulations noted above had not been published or become 
effective at the time the RO issued its decision awarding a 
noncompensable evaluation.  Therefore, the regulations were 
not applied by the RO.  Nor did the RO apply or discuss them 
in its supplemental statement of the case in February 1999.  
Prior to reaching the analysis of this claim on the merits, 
the Board has considered whether or not the veteran would be 
prejudiced if the Board proceeded with appellate 
consideration of the claim without prior consideration of the 
new criteria by the RO.

In this regard, the Board notes that the evaluation of 
hearing impairment is based on examinations using controlled 
speech discrimination tests together with results of a 
puretone audiometry test.  38 C.F.R. § 4.85.  The results are 
charted on Table VI and Table VII.  Thus, in order to assign 
an increased evaluation for his right ear hearing loss, the 
veteran must demonstrate a decrease in percentage of speech 
discrimination and/or an increase in average puretone decibel 
loss.  The Board has compared the previous versions of Table 
VI and Table VII, and the new versions of these tables.  
There has been no discernable change.  Further, the Board 
finds that the revisions made to 38 C.F.R. § 4.86 pertained 
to only exceptional patterns of hearing loss, and that 
consideration of these newly developed criteria would by no 
means affect the outcome of the veteran's claim in this case.  
In sum, the Secretary has stated that 

"[t]he revisions of the sections 
addressing ear and other sense organs are 
part of the overall revision of the 
rating schedule based on medical 
advances, etc., rather than representing 
liberalizing interpretations of 
regulations.  We have explained above the 
reasons for the provisions of Sec. 4.86.  
The preamble erred in discussing these 
provisions as liberalizations.  Rather, 
they are an attempt to assure more 
equitable evaluations in a small number 
of veterans with unusual patterns of 
hearing impairment."

62 Fed. Reg. at 25,202.

Where new regulations have been promulgated, it is the usual 
practice to remand the issue to the RO to afford the veteran 
due process in the sense that consideration is given to both 
the new and the old rating criteria by the RO in the first 
instance.  However, in this case, where there has been no 
change in the substantive criteria directly affecting the 
veteran's claim, the Board has determined that there is no 
prejudice to the veteran in proceeding to consider the issue.  
Remand of the issue would only needlessly delay consideration 
of the veteran's claim, without any benefit to the veteran.  
The Board further notes that the veteran has had ample 
opportunity to advance argument and evidence as to the 
limitations produced by his service-connected disability, and 
there is no prejudice in the Board reviewing his claim on the 
merits.  See Bernard v. Brown, 4 Vet.App. 384 (1993).

The Board finds the veteran's claim for a compensable 
evaluation for his service-connected right ear hearing loss 
is "well grounded" within the meaning of 38 U.S.C.A. § 
5107(a).  That is, the claim is plausible.  Furthermore, 
after reviewing the record, the Board is satisfied that all 
relevant facts have been properly developed.  The record is 
devoid of any indication that there are other records 
available which might pertain to the issue on appeal.  No 
further assistance to the veteran is required to comply with 
the duty to assist him, as mandated by 38 U.S.C.A. § 5107(a).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  
Separate diagnostic codes identify the various disabilities.  
38 C.F.R. § 4.1 requires that each disability be viewed in 
relation to its history and there be emphasis upon the 
limitation of activity imposed by the disabling condition.  
38 C.F.R. § 4.2 requires that medical reports be interpreted 
in light of the whole recorded history, and that each 
disability must be considered from the point of view of the 
veteran working or seeking work.  These requirements for 
evaluation of the complete medical history of the claimant's 
condition operate to protect claimants against adverse 
decisions based on a single, incomplete or inaccurate report 
and to enable the VA to make a more precise evaluation of the 
level of the disability and of any changes in the condition.  
Schafrath v. Derwinski, 
1 Vet.App. 589 (1991).  Moreover, the VA has a duty to 
acknowledge and consider all regulations which are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusion.

38 C.F.R. § 4.7 provides that, where there is a question as 
to which of two disability evaluations shall be applied, the 
higher evaluation is to be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating is to be assigned.  

Under applicable criteria, organic loss of hearing acuity 
shall be determined in accordance with the findings reported 
at audiological examinations.  Evaluations of hearing 
impairment range from noncompensable to 100 percent based on 
organic impairment of hearing acuity as measured by the 
results of controlled speech discrimination tests together 
with the average hearing threshold level as measured by pure 
tone audiometry tests in the frequencies 1,000, 2,000, 3,000, 
and 4,000 Hertz.  

To evaluate the degree of disability from hearing impairment, 
the rating schedule establishes eleven auditory acuity levels 
designated from Level I for essentially normal acuity through 
Level XI for profound deafness.  38 C.F.R. § 4.85 including 
Diagnostic Codes 6100 to 6110.  In situations where service 
connection has been granted for hearing loss in only one ear, 
compensation is payable for the combination of the service-
connected and the non-service-connected disabilities as if 
both disabilities were service connected only if there is 
total deafness in both ears.  38 U.S.C.A. § 1160 (West 1991 & 
Supp. 1999); 38 C.F.R. § 3.383(a) (1998).  Otherwise, the 
non-service-connected ear will be assigned a Roman Numeral 
designation for hearing impairment of I, subject to the 
provision of § 3.383.  
See 38 C.F.R. 4.85(f) as revised on June 10, 1999 (in essence 
adopting the VA General Counsel opinion set forth in 
VAOPGCPREC 32-97 (Aug. 29, 1997)).  

In this case, service connection is in effect for hearing 
loss of the right ear only, and the veteran does not have 
total deafness in both ears.  Accordingly, for rating 
purposes, the non-service-connected left ear will be assigned 
a Level I designation.  

Based on the results of the December 1997 VA audiological 
evaluation, the veteran's scores compute to a Level I hearing 
loss in the service-connected right ear.  Since the non-
service-connected left ear is assigned a Level I designation 
for rating purposes, a noncompensable rating is assignable 
for the service-connected hearing loss of the right ear.  38 
U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. § 4.85 including Diagnostic Code 6100 (1998).  The 
RO has applied the rating schedule accurately, and there is 
no basis for assignment of a higher evaluation.  In so 
deciding, consideration has been given to assigning staged 
ratings; however, at no time during the period in question 
has the veteran shown disablement equivalent to that greater 
than the assigned rating.  Fenderson v. West, 12 Vet. App. 
119 (1999).

Finally, the Board has considered the assignment of a 
compensable evaluation in this case on an extra-schedular 
basis under 38 C.F.R. § 3.321(b)(1).  A basis for an extra-
schedular evaluation is not shown, however, as the service-
connected right ear 

hearing loss does not result in marked interference with 
employment or frequent periods of hospitalization, or 
otherwise present an exceptional or unusual disability 
picture.  


ORDER

Entitlement to service connection for left ear hearing loss 
is denied.

Entitlement to a compensable disability rating for service-
connected right ear hearing loss is denied.



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals

 

